DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings were received on 5/2/2022.  These drawings are accepted and the objection is withdrawn.
Claim Interpretation
3.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
4.	The claims are directed to a “battery pack” but because there is nothing in Claims 1-6 that recite anything associated with a battery, per se, the term “battery pack” is seen as intended use for the claimed case and all structure claimed within said case.  Please see MPEP 2111.02 for more on the effect of the preamble.
Allowable Subject Matter
5.	Claims 1-8 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-8.
	Independent Claim 1 recites a case/container having a component with a bottom surface, an adhesion projection and a first guide projection projecting from the bottom surface to an inner surface of the case, wherein the first guide portion has a claimed structure with specified projection degrees of the parts and specified overlapping parts as viewed from a specific direction, wherein an end surface of the adhesion projection is adhered to the inner surface via an adhesive.  Although the independent claim is directed to a generic container (case) holding a generic object (component) being fixed to the container (see the Claim Interpretation section above), the structures extending between the container and the object have defined shapes that are critical to the purpose of the claimed invention as explained at least in para 0005 of the submitted disclosure.  That is, the claimed projection degrees and overlaps are not mere design choices as they have been selected to improve the removability of the object from the container.  The closest prior art includes Deininger US PG Publication 2009/0018600 which teaches an implantable medical device having a component (form) 10 adhered to the housing 25 via raised portion 120 (see at least Figs. 12A-12B and para 0040).  However, there is no reason to modify Deininger to arrive at the claimed invention, i.e. to incorporate guide projections having the claimed projection degree and inclined portions. The closest prior art includes Nishikawa US PG Publication 2018/0269438 which teaches a battery pack having a cells adhered directly to the housing 100 via an adhesive which is guided by projections 115 on the inner surface of the housing 100 (see e.g. Figs. 15 and paras 0030-0035 and 0136-0137).  However, there is no reason to modify Deininger to arrive at the claimed invention, i.e. to form the guide projections on the “component” by rearrangement of parts or to form them having the claimed projection degree and inclined portions. The closest prior art includes Morimoto JP2000-164181 which teaches battery pack adhered to the casing 21/35 via sticking and supporting members 25 (see at least all figs, abstract).  However, there is no reason to modify Morimoto to arrive at the claimed invention, i.e. to incorporate guide projections having the claimed projection degree and projecting from the batteries (components) as claimed. Therefore, the reference fails to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 1.  Since Claims 2-8 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729